J.P. MORGAN U.S. EQUITY FUNDS JPMorgan Large Cap Value Fund (All Share Classes) (a series of JPMorgan Trust II) JPMorgan U.S. Large Cap Value Plus Fund (All Share Classes) (a series of JPMorgan Trust I) JPMorgan Value Opportunities Fund (All Share Classes) (a series of JPMorgan Value Opportunities Fund, Inc.) (each a “Fund” and collectively the “Funds”) Supplement dated October 21, 2011 to the Prospectuses dated November 1, 2010, as supplemented The portfolio manager information for the Funds in the section titled “Portfolio Management” in the Funds’ “Risk/Return Summary” and the respective paragraphs in the section titled “The Funds’ Management and Administration – The Portfolio Managers” are hereby deleted in their entirety and replaced with the corresponding information below: JPMorgan Large Cap Value Fund The information below replaces the corresponding information in the section titled “Management” in the Fund’s Risk/Return Summary. Management J.P. Morgan Investment Management Inc. Portfolio Manager Managed the Fund Since Primary Title with Investment Adviser Alan Gutmann Executive Director Aryeh Glatter Executive Director JPMorgan U.S. Large Cap Value Plus Fund The information below replaces the corresponding information in the section titled “Management” in the Fund’s Risk/Return Summary. Management J.P. Morgan Investment Management Inc. Portfolio Manager Managed the Fund Since Primary Title with Investment Adviser Alan Gutmann Executive Director Aryeh Glatter Executive Director JPMorgan Value Opportunities Fund The information below replaces the corresponding information in the section titled “Management” in the Fund’s Risk/Return Summary. Management J.P. Morgan Investment Management Inc. Portfolio Manager Managed the Fund Since Primary Title with Investment Adviser Alan Gutmann Executive Director Aryeh Glatter Executive Director In addition, the paragraphs in the section titled “The Funds’ Management and Administration - The Portfolio Managers” as they pertain to the Funds are hereby deleted in their entirety and replaced by the following: Alan Gutmann, Executive Director of JPMIM, and Aryeh Glatter, Executive Director of JPMIM, serve as the portfolio managers for the Fund. Mr. Gutmann has worked as a portfolio manager with JPMIM or one of its affiliates since 2003 when he joined the firm. Mr. Glatter has been a portfolio manager on the Large Cap Value team since 2011 when he joined the firm. Prior to joining the firm in 2011, he was a portfolio manager at AllianceBernstein, where he managed large cap equities from 2000 to 2009. INVESTORS SHOULD RETAIN THIS SUPPLEMENT WITH THE PROSPECTUS FOR FUTURE REFERENCE
